Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Towns (US 3556331).
Regarding Claim 1, Towns teaches a device (Fig. 3 [c.1 l.26-33]) adapted to provide evidence of tampering with a container, said device (Fig. 3 container 10 and safety closure 13) comprising: a sleeve (Fig. 3 container 10); and an insert (Fig. 3 safety closure 13) positioned (Fig. 3 [c.2 l.12-18]) within said sleeve (Fig. 3 container 10), said insert (Fig. 3 safety closure 13) comprising a flap (Fig. 3 flap 23) that is movable ([c. 2 l.34-37]) between a closed position (Fig. 5) and an open position (Fig. 3); wherein said flap (Fig. 3 flap 23) is adapted to move ([c. 2 l.34-37]) from a closed position (Fig. 5) to an open position (Fig. 3) when a position of said sleeve (Fig. 3 container 10) relative to said insert (Fig. 3 safety closure 13) is changed a predetermined amount (At some point between the closed position of Fig. 5 and the open position of Fig. 3 the flap 23 has changed a predetermined amount and the container is open) to try to open a container, such that an open position of said flap (Fig. 3 flap 23) is adapted to indicate tampering (Fig. 3 [c.3 l.25-30]).

Regarding Claim 8, Towns teaches said insert (Fig. 3 safety closure 13) further comprises a body (Fig. 3 sidewall portion 14, tubular portion 15, and top wall 18 annotated in Fig. 4) that defines an opening (Fig. 5 annotated) that is adapted to be positioned over an opening of a container (Fig. 5 [c.1 l.73 -c.2 l.1]).

    PNG
    media_image1.png
    674
    988
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    610
    652
    media_image2.png
    Greyscale

Regarding Claim 9, Towns teaches wherein said flap (Fig. 3 flap 23) is rotatably connected ([c. 2 l.34-37]) to said body (Fig. 3 sidewall portion 14, tubular portion 15, and top wall 18 annotated in Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 re rejected under 35 U.S.C. 103 as being unpatentable over Towns (US 3556331) as applied to claim 1 above, and further in view of Osti (US 20030141273).
Regarding Claim 3, Towns teaches annular projection 17 on the tubular portion 15 to keep the closure 13 in the neck of container 10 as shown in Fig. 3 and the removal of the closure from the container would indicate it has been tampered with.
Towns does not teach wherein an interior of said sleeve defines at least one ledge that is adapted to engage said insert.
Osti teaches a two-part closure system for a container. Osti further teaches wherein an interior (Fig. 1 inner surface 44) of said sleeve (Fig. 1 insert 20) defines at least one ledge (Fig. 1 continuous projections 46 and 48 [0019]) that is adapted to engage ([0024] The second sleeve 24 of the insert 20 may be structured and arranged to insertably receive the stopper 52. [0033] The difference between the inner dimension of the projections 46, 48 and the outer dimension of the stopper 52 may be sufficiently large to create an interference fit (i.e., gripping force) between the insert 20 and the stopper 52 to provide a fluidtight seal therebetween.) said insert (Fig. 1 closure member 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Towns to incorporate the teachings of Osti to include continuous projections to the inner surface of the neck of container 10 to engage with the safety closure 13 as shown by the continuous projections 46, 48 on the inner surface of insert 20 and its seal engagement with the closure member 50 to create an interference fit be the closure and the container for a fluid-tight seal therebetween (Osti [0033]).

Regarding Claim 4, the combination teaches wherein said at least one ledge (Fig. 1 continuous projections 46 and 48 ‘273) extends completely around ([0019] The projections 46, 48 may comprise continuous ridges extending completely around the inner surface 44 of the second sleeve 24. ‘273) said interior (Fig. 1 inner surface 44 ‘273) of said sleeve (Fig. 1 insert 20 ‘273).

Regarding Claim 5, the combination teaches wherein said interior (Fig. 1 inner surface 44 ‘273) of said sleeve (Fig. 1 insert 20 ‘273) defines a first said ledge (Fig. 1 continuous protrusion 46 ‘273) and a second said ledge (Fig. 1 continuous protrusion 48 ‘273).

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Towns (US 3556331) as applied to claim 8 above, and further in view of Iwahara (US 20070062962).
Regarding Claim 10, Towns teaches annular projection 17 on the tubular portion 15 to keep the closure 13 in the neck of container 10 as shown in Fig. 3 and the removal of the closure from the container would indicate it has been tampered with. 
Towns does not teach wherein said body further comprises at least one prong that is adapted to facilitate positioning and retention of said insert in said sleeve.
Iwahara teaches a device for closing holes in a structure. Iwahara further teaches wherein said body (Fig. 1 fitting portion 120) further comprises at least one prong (Fig. 5 engagement claws 121) that is adapted to facilitate positioning and retention ([0053]) of said insert (Fig. 1 hole plug 110) in said sleeve (Fig. 5 body member 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Towns to incorporate the teachings of Iwahara to include engagement claws to the tubular portion along side the annular projection 17 to engage the inner wall of the neck of the container (Towns) as shown by the engagement claws 121 on the fitting portion 120 of hole plug 110 on the body member 130 for additional aid in preventing upward detachment of the closure from the container.

Regarding Claim 11, the combination teaches wherein said at least one prong (Fig. 5 engagement claws 121 ‘962) is adapted to flex (Fig. 5 [0053] radially flexed) inwardly toward a portion of said body (Fig. 3 sidewall portion 14, tubular portion 15, and top wall 18 annotated in Fig. 4) that defines said opening (Fig. 5 annotated) in order to facilitate positioning of said insert (Fig. 3 safety closure 13) in said sleeve (Fig. 3 container 10).

Regarding Claim 12, the combination teaches wherein said at least one prong (Fig. 5 engagement claws 121 ‘962) has a beveled surface (Fig. 5 annotated ‘962) that facilitates positioning and retention ([0053] ‘962) of said insert (Fig. 3 safety closure 13) in said sleeve (Fig. 3 container 10).

    PNG
    media_image3.png
    526
    890
    media_image3.png
    Greyscale

Regarding Claim 13, the combination teaches wherein a proximal portion (Fig. 5 annotated ‘962) of said beveled surface (Fig. 5 annotated ‘962) protrudes outward to facilitate resistance against ([0053] ‘962) said insert (Fig. 3 safety closure 13) in said sleeve (Fig. 3 container 10.

Claims 14, 15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Towns (US 3556331) as applied to claim 8 above, and further in view of Schick (US 9440774).
Regarding Claim 14, Towns does not teach a trap associated with said body, said trap adapted to receive and retain a portion said flap to facilitate additional evidence of tampering.
Schick teaches a container with a closure for tamper evidence features. Schick further teaches a trap (Fig. 2 annotated) associated with said body (Fig. 2 insert 3), said trap (Fig. 2 annotated) adapted to receive and retain a portion said flap (Fig. 2 lid 4) to facilitate additional evidence of tampering (Fig. 2, 4, and 5 [c.4 l.58-65] The lid 4 is connected to the insert 3 in FIG. 1 via a tamper-evident closure. The tamper-evident closure includes the opening 8, visible in FIG. 2, and a tamper-evident element 9. In this illustrative embodiment, this tamper- evident element is connected to the lid via several predetermined break points. The predetermined break points are formed by thin webs, which hold the tamper-evident element on the lid; [c.5 l.11-16] the tamper-evident element is provided at least with one abutment at each of its opposite ends, between which abutments the tamper-evident element 9 is held on a projection 10 of the insert after the tamper-evident closure has been undone or broken and the originality destroyed).

    PNG
    media_image4.png
    823
    762
    media_image4.png
    Greyscale



Regarding Claim 15, the combination teaches said trap (Fig. 2 annotated ‘774) is adapted to receive (Fig. 2, 4, and 5 [c.4 l.58-65] ‘774) said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) when said flap (Fig. 3 flap 23) is in a closed position (Fig. 5); and said trap (Fig. 2 annotated ‘774) is adapted to retain (Fig. 2, 4, and 5 [c.4 l.58-65] ‘774) said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) when said flap (Fig. 3 flap 23) moves to an open position (Fig. 3); wherein retention (Fig. 2, 4, and 5 [c.4 l.58-65] ‘774) said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) in said trap (Fig. 2 annotated ‘774) is additional evidence of tampering ([c.5 l.11-16] ‘774).

Regarding Claim 18, the combination teaches said trap (Fig. 2 annotated ‘774) comprises at least one prong (Fig. 2 and 4 projection 10 ‘774) that forms an opening (Fig. 2 opening 8 ‘774); and said at least one prong (Fig. 2 and 4 projection 10 ‘774) facilitates reception and retention ([c.5 l.11-16] the tamper-evident element is provided at least with one abutment at each of its opposite ends, between which abutments the tamper-evident element 9 is held on a projection 10 of the insert after the tamper-evident closure has been undone or broken and the originality destroyed ‘774) of said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) in said opening (Fig. 2 opening 8 ‘774) of said trap (Fig. 2 annotated ‘774).

Regarding Claim 19, the combination teaches said at least prong (Fig. 2 and 4 projection 10 ‘774) comprises a beveled surface (Fig. 4 annotated ‘774) that extends downwardly from a top portion (Fig. 4 annotated ‘774) of said at least one prong (Fig. 2 and 4 projection 10 ‘774); said beveled surface (Fig. 4 annotated ‘774) is adapted (Fig. 2, 4, and 5 [c.4 l.58-65] and [c.5 l.11-16]) to allow said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) to slide into said opening (Fig. 2 opening 8 ‘774) of said trap (Fig. 2 annotated ‘774) for said flap (Fig. 3 flap 23) to be in a closed position (Fig. 5); and a downward angle (Fig. 4 annotated ‘774) of said beveled surface (Fig. 4 annotated ‘774) facilitates retention (Fig. 2, 4, and 5 [c.4 l.58-65] and [c.5 l.11-16]) of said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) in said opening (Fig. 2 opening 8 ‘774) of said trap (Fig. 2 annotated ‘774) when said flap (Fig. 3 flap 23) is moved to an open position (Fig. 3).

    PNG
    media_image5.png
    421
    782
    media_image5.png
    Greyscale

Regarding Claim 20, the combination teaches wherein said portion (Fig. 2 tamper evident element 9 ‘774) of said flap (Fig. 3 flap 23) is a protrusion that is mushroom-shaped (Fig. 3 and 10 the end retained of tamper evident element 9 is visually shown to be shaped like a mushroom where the tamper evident element 0 has a stem that extends to flared end as annotated).

    PNG
    media_image6.png
    759
    528
    media_image6.png
    Greyscale

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Osti (US '273) in view of Towns (US 3556331).
Regarding Claim 1, Osti teaches said device (Fig. 1 closure system 10) comprising: a sleeve (Fig. 1 insert 20); and an insert (Fig. 1 closure member 50) positioned ([0017]) within said sleeve (Fig. 1 insert 20).
Osti does not teach a device adapted to provide evidence of tampering with a container; said insert comprising a flap that is movable between a closed position and an open position; wherein said flap is adapted to move from a closed position to an open position when a position of said sleeve relative to said insert is changed a predetermined amount to try to open a container, such that an open position of said flap is adapted to indicate tampering.
Towns teaches a hinged flap safety closure for a container. Towns further teaches a device (Fig. 3 [c.1 l.26-33]) adapted to provide evidence of tampering with a container; said insert (Fig. 3 safety closure 13) comprising a flap (Fig. 3 flap 23) that is movable ([c. 2 l.34-37]) between a closed position (Fig. 5) and an open position (Fig. 3); wherein said flap (Fig. 3 flap 23) is adapted to move ([c. 2 l.34-37]) from a closed position (Fig. 5) to an open position (Fig. 3) when a position of said sleeve (Fig. 3 container 10) relative to said insert (Fig. 3 safety closure 13) is changed a predetermined amount (At some point between the closed position of Fig. 5 and the open position of Fig. 3 the flap 23 has changed a predetermined amount and the container is open) to try to open a container, such that an open position of said flap (Fig. 3 flap 23) is adapted to indicate tampering (Fig. 3 [c.3 l.25-30]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Osti to incorporate the teachings of Towns to include hinged flap with a nose to plug an opening to the top portion 58 of the closure member 50 if Osti as seen by the hinged flap 23 of safety closure 13 with its nose 25 fitting in opening 21 to provide a way to easily tell visually warn a user that the container is open (Towns [c.3 l.25-30]).

Regarding Claim 2, the combination teaches said sleeve (Fig. 1 insert 20) comprises a first end (Fig. 1 annotated) and a second end (Fig. 1 annotated); said first end (Fig. 1 annotated) defines a first opening (Fig. 1 annotated) in which said insert (Fig. 1 closure member 50) is positioned ([0017]); and said second end (Fig. 1 annotated) comprises a wall that extends inwardly (Fig. 1 sloped surface 28) from an outside (Fig. 1 outer surface 42) of said sleeve (Fig. 1 insert 20) to define a second opening (Fig. 1 annotated), said second opening (Fig. 1 annotated) configured to allow said device to be positioned over an opening of a container (Fig. 2 [0017]).

    PNG
    media_image7.png
    819
    531
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 6, 7, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(US 20030098252) Skyes teaches a locking head engaging an angled tines;
(US 8272526) Vovan taches a pull tap with frangible bridges to show tamper evidence;
(US 8381905) Kao teaches a bracket that has prongs on an end and a second opposite end is designed to slidably receive a device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040. The examiner can normally be reached Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736